Citation Nr: 0503219	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  99-02 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right ankle fracture.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel




INTRODUCTION

The veteran had active military service from May 1996 to 
March 1998. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the veteran's claim 
seeking entitlement to service connection for right ear 
hearing loss, and granted service connection for residuals of 
a right ankle fracture and assigned a noncompensable rating.  
During the course of the appeal, the veteran's ankle rating 
was increased to 10 percent.   

The veteran's claim was remanded in May 2004.

In an October 2003 statement, the veteran asserted that he 
had calluses and circulatory problems as a result of his 
right ankle disability.  Also, at his October 2003 hearing 
(page 5), he asserted that he had a left ear disability that 
developed in service.  These claims for service connection 
are referred to the RO for appropriate adjudication.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran does not have 
a hearing loss disability in the right ear.

2.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
had limitation of motion of his right ankle with weakness and 
pain equivalent to no more than moderate limitation of 
motion.

3.  The veteran does not have malunion of his right tibia or 
fibula, and does not have ankylosis of his right ankle.  


CONCLUSIONS OF LAW

1.  Hearing loss in the right ear was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2004).

2.  The requirements for a rating in excess of 10 percent for 
any point during the entire rating period for residuals of a 
right ankle fracture are not met. 38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. § § 4.40, 4.45, 4.71a, Plate 
II, Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran sustained a 
fracture of his right ankle during service.  He underwent an 
open reduction internal fixation of the right ankle in 
February 1997.  In November 1997, the Medical Board 
determined that the veteran was unable to perform further 
military service.  At the veteran's separation examination in 
January 1998, he underwent an audiometric examination.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
10
40
LEFT
10
10
15
5
5



The veteran underwent a VA audiological examination in 
February 1999.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
30
LEFT
5
5
10
5
5

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

The veteran underwent a VA orthopedic examination in March 
1999.  The veteran complained of pain, stiffness, 
instability, and weakness, with fatigability and lack of 
endurance.  The veteran said he was always careful not to 
further injure the right ankle.  There was also loss of 
inversion movement because of pain and fear of further 
injury.  He had to be careful while walking.  His right foot 
went numb after prolonged standing, and the veteran stated 
that he tried to lean on the left leg because of the ankle 
pain.  Examination showed that there was tenderness in the 
lateral aspect of the right ankle, especially on the right 
anterior taliotibular ligament area.  There was pain on the 
lateral aspect of the right ankle on passive inversion.  
Active ankle range of motion showed dorsiflexion limited to 
90 degrees; plantar flexion limited to 130 degrees; inversion 
limited to 22 degrees; and eversion limited to 18 degrees.  
The right ankle eversion was 3/5 weak, and dorsiflexion was 
4/5 weak.  Diagnosis was history of right ankle fibula 
fracture with right ankle injury with instability, decreased 
range of motion, and right ankle weakness.  The examiner 
commented that the veteran would use an air cast brace to 
stabilize as needed and would be referred to physical 
therapy.  

The veteran was seen at the VA Medical Center in January 2000 
after twisting his right ankle while walking on ice.  
Impression was mild ankle sprain.  

A VA examination was canceled in March 2001 because the 
veteran failed to report for the examination.  

At the veteran's October 2003 hearing, he testified that he 
incurred an ear infection in the Winter of 1996 in Missouri.  
He described hearing problems in both ears.  He described 
going to the VA in West Haven for treatment on his ankle.  He 
stated that he was wearing his brace for his ankle more 
often.  

A VA examination was canceled in June 2004 because the 
veteran failed to report for the examination.  A note was 
made by a VA employee on August 2004 that the veteran's phone 
number was not valid, and that he/she had tried old ones, but 
none worked.  


Compliance with the Veterans Claims Assistance Act of 2000

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated May 2004, the RO informed the 
veteran what information and evidence he would have to submit 
in order to support his claim for service connection and for 
an increased evaluation. 

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  The May 2004 letter 
informed the veteran that the RO would obtain any VA medical 
records or other medical treatment records that he told the 
RO about.  It also informed him that the RO would request any 
private medical records if the veteran told him about the  
treatment.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2003).  The May 
2004 letter told the veteran to tell the RO about any 
additional information or evidence that he wanted the RO to 
have so that it could request relevant records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Even though the February 2004 letter did not 
specifically request that the veteran provide any evidence in 
his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), the general instructions in this 
letter and the supplemental statements of the case clearly 
implied that the veteran should prosecute his appeal by 
assisting in this fashion.  Furthermore, VA has consistently 
asked the veteran for information about where and by whom he 
was treated for his hearing loss and right ankle throughout 
the more than 6 years that his claim has been adjudicated.   

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Entitlement to service connection for hearing loss in the 
right ear

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Although the veteran had an auditory threshold reading of 40 
decibels at 4000 Hertz at his separation examination in 
January 1998, the post-service evidence does not show hearing 
loss as defined by 38 C.F.R. § 3.385.  At the veteran's VA 
examination in February 1999, he did not have an auditory 
threshold of 40 decibels or greater at any of the tested 
frequencies, and he did not have speech recognition scores 
using the Maryland CNC Test of less than 94 percent.   
38 C.F.R. § 3.385.  The veteran was scheduled for VA 
examinations in March 2001 and June 2004, but did not report 
for said examinations.  There are indications that the 
veteran's current address was of record, and that additional 
efforts were made to notify the veteran of the examinations 
by telephone.  However, the veteran failed to report for the 
examinations on both occasions, and the veteran's claim must 
be decided by the evidence in the claims folder.  

VA regulations set forth very specific criteria to determine 
when impaired hearing constitutes a disability. See 38 C.F.R. 
§ 3.385.  However, in the veteran's case, the medical records 
show that the criteria have not been met concerning hearing 
loss in the right ear.  Whatever degree of hearing impairment 
may currently be present, it is not sufficient at this time 
to constitute a disability for purposes of service 
connection.  The law and regulations require that there be a 
disability in order for service connection to be granted.  In 
the absence of a current hearing loss disability, as defined 
by VA regulations, service connection must be denied.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and therefore, the provisions of § 5107(b) are not 
applicable.  Entitlement to service connection for hearing 
loss in the right ear is denied.


Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right ankle fracture.

The veteran claims that the initial rating assigned for his 
service-connected residuals of a right ankle fracture was not 
proper.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial ten percent rating assigned 
following the grant of service connection for residuals of a 
right ankle fracture.  Therefore, all of the evidence 
following the grant of service connection (not just the 
evidence showing the present level of disability) must be 
considered in evaluating the veteran's claims.  The RO did 
consider all of the evidence following the grant of service 
connection so the veteran's claim is in appropriate appellate 
status.  

When there is marked limited motion of the ankle, then a 20 
percent rating is assigned.  When there is moderate limited 
motion of the ankle, then a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5271 (2004).

The standard ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 
4.71, Plate II (2004).  When there is ankylosis of the ankle 
and it is in plantar flexion less than 30 degrees, then a 20 
percent rating is assigned.  When there is ankylosis of the 
ankle in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees, then a 30 percent 
rating is assigned.  Where there is ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity, then a 40 percent rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5270 (2004)

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted. 

Following a review of all the evidence of record, the 
veteran's service-connected residuals of a right ankle 
fracture do not warrant assignment of greater than 10 percent 
rating for any period from the grant of service connection to 
the present.  

The veteran's disability was evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71(a), Diagnostic Code 5271, 
for moderate limitation of motion of the ankle.  In order for 
the veteran to obtain a higher rating of 20 percent under 
Diagnostic Code 5271, the evidence must show that his 
limitation of motion was marked during the period in 
question.  

In this instance, the evidence does not show that the 
veteran's limitation of motion was marked at any point for 
the period in question.  The standard range of motion for the 
ankle for plantar flexion at 38 C.F.R. § 4.71, Plate II, is 
45 degrees, and for dorsiflexion in 20 degrees.  At the 
veteran's VA examination in March 1999, dorsiflexion of the 
right ankle was to 90 degrees, and plantar flexion was to 130 
degrees.  Thus, it would seem that the veteran did not even 
meet the requirements for moderate limitation of motion to 
warrant the 10 percent rating.  

Regarding the factors discussed in 38 C.F.R. § 4.40 and 
§ 4.45 (pain, weakened movement, excess fatigability, and 
incoordination), the veteran has described pain and 
tenderness in his right ankle.  However, even when the 
veteran's disability is considered with those factors in 
mind, considering the veteran's range of motion at his March 
1999 VA examination, his overall range of motion is deemed 
not to have been more than moderate for the period in 
question.  Thus, based on the above discussion, 38 C.F.R. §§ 
4.40 and 4.45 do not provide a basis for a rating higher than 
10 percent for any point in the period in question.  

It is important to note that the veteran was scheduled for VA 
examinations in March 2001 and June 2004, but did not report 
for the examinations.  There are indications that the 
veteran's current address was of record, and that additional 
efforts were made to notify the veteran of the examinations 
by telephone.  However, the veteran failed to report for the 
examinations on both occasions, and the veteran's claim must 
be decided by the evidence in the claims folder.  

Furthermore, the veteran is not entitled to a higher rating 
for the period in question when his right ankle disability is 
considered under other diagnostic codes.  The evidence does 
not show that the veteran has ankylosis of the ankle so that 
his disability can be rated under either Diagnostic Codes 
5270 or 5272.  Also, the evidence does not show that the 
veteran has malunion of the os calcis or astragalus so that 
his disability could be rated under Diagnostic Code 5273.  
Also, the evidence does not show malunion of the tibia and 
fibula so that the veteran's disability could be rated under 
Diagnostic Code 5262.  

Based on the foregoing, the veteran's residuals of right 
ankle fracture was appropriately evaluated as 10 percent 
disabling for the entire period from the grant of service 
connection to the present.  38 C.F.R. § § 4.7, 4.40, 4.45, 
4.71(a), Diagnostic Code 5271 (2004).  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b). 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's right ankle disability.  The record is complete 
with records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Therefore, 
the initial 10 percent rating assigned for the veteran's 
right ankle fracture was proper and the veteran's claim is 
denied.


ORDER

Entitlement to service connection for hearing loss in the 
right ear is denied.  

The initial 10 percent rating for residuals of a right ankle 
fracture was proper and is maintained. 







_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


